DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8, 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest either in singly or in combination a device as follows:
1. (Currently Amended) A semiconductor device, comprising: a substrate; a first source/drain region and a second source/drain region of a transistor formed in the substrate; a metal-containing gate structure disposed over the substrate, wherein the first source/drain region and the second source/drain region are disposed on opposite sides of the metal-containing gate structure; a dielectric layer disposed over the metal-containing gate structure; wherein: the dielectric layer includes a first portion having a first concentration of nitrogen or carbon and a second portion having a second concentration of nitrogen or carbon
12. (Previously Presented) A semiconductor device, comprising: a substrate; a first source/drain region and a second source/drain region of a transistor formed in the substrate; a first metal-containing structure located over the substrate, wherein the first metal-containing structure includes a metal gate electrode of the transistor, and wherein the first source/drain region and the second source/drain region are disposed on opposite sides of the metal gate electrode; a dielectric layer located over the first metal-containing structure, wherein the dielectric layer contains nitrogen, and wherein a concentration of the nitrogen inside the dielectric layer varies as a function of a distance from the first metal-containing 4814-5985-6086 v.1Page 3Application No.: 16/050,058Attorney Docket No. 2016-0338/24061.3390US02 structure; and a second metal-containing structure disposed over the dielectric layer.
17. (Currently Amended) A semiconductor device, comprising: a substrate; a first source/drain region and a second source/drain region of a transistor formed in the substrate; a metal gate electrode of the transistor located over the substrate, wherein the first source/drain region and the second source/drain region are disposed on opposite sides of the metal gate electrode; a single dielectric film disposed directly over an upper surface of the metal gate electrode, wherein the single dielectric film includes Si, N, C, and 0, 4814-5985-6086 v.1Page 4Application No.: 16/050,058Allorney ocket No. 2016-0338/24061.3390US02and has a higher concentration of C and N in a first portion of the single dielectric film near the [[first]]upper surface of the metal gate electrode than in a second portion of the single dielectric film farther away from the [[first]]upper surface of the metal gate electrode than the first portion, and wherein both the first portion and the second portion of the single dielectric film contains hydrogen; and a conductive feature disposed over the single dielectric film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813